Citation Nr: 1516227	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-33 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected hemorrhoids.

2.  Entitlement to restoration of a 10 percent disability rating for service-connected peripheral neuropathy of the left lower extremity, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent), effective September 12, 2014.

3.  Entitlement to restoration of a 10 percent disability rating for service-connected peripheral neuropathy of the right lower extremity, to include the question of propriety of a reduction in the disability rating to noncompensable (0 percent), effective September 12, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In the April 2010 Notice of Disagreement, the Veteran also expressed disagreement with the January 2010 rating decision, which denied an increased (compensable) rating for service-connected erectile dysfunction and entitlement to a higher rate of special monthly compensation (SMC) for loss of use of a creative organ.  In a June 2010 correspondence, prior to the issuance of a Statement of the Case, the Veteran withdrew the initiated appeals as to an increased rating for erectile dysfunction and a higher rate of SMC for loss of use of a creative organ.  An appeal consists of a timely filed Notice of Disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).  Given the Veteran's withdrawal of the initiated appeals prior to the issuance of a Statement of the Case, these issues are not in appellate status, and are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Increased Rating for Hemorrhoids

The record reflects that the Veteran is treated by a private physician, Dr. L.V.M, for the service-connected hemorrhoids.  In an April 2010 letter, Dr. L.V.M. indicated that the Veteran has an ongoing disability with hemorrhoidal bleeding and pain, as well as fecal incontinence.  In the June 2010 VA examination report, the VA examiner noted that the Veteran is currently seen by "private MD Rashford" for the hemorrhoids.  Upon review of the claims file, to include the Veteran's file in VBMS and Virtual VA, the Veteran's private treatment records from Dr. L.V.M and 
Dr. Rashford have not been obtained.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private treatment from Dr. L.V.M. and Dr. Rashford, and those records should be requested.  VA is required to make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2014).

In the March 2015 Informal Hearing Presentation, the Veteran's representative argued that the VA examination results are from 2010 and no longer contemporaneous.  While the most recent VA examination for hemorrhoids was in June 2010, the evidence of record does not show, and neither the Veteran nor the representative contends, that the service-connected hemorrhoids have worsened since the last examination in June 2010.  The fact that a VA examination is almost five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  

In this case, the Board is remanding this issue for further development, contingent on the finding that the service-connected hemorrhoids have increased in severity.  If the private treatment records suggest worsening of hemorrhoids, then, VA is to consider whether the private treatment records provide sufficient medical evidence to rate the hemorrhoids.  If the private treatment records both suggest worsening but do not provide sufficient medical evidence to rate the service-connected hemorrhoids, then VA should schedule a new VA examination of the hemorrhoids.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (stating that a VA examination or opinion is necessary where the other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).

Restoration of Ratings/Rating Reductions

In an October 2014 rating decision (located in VBMS), the RO reduced the disability ratings for service-connected left and right lower extremity peripheral neuropathy from 10 percent to noncompensable (0 percent), bilaterally.  The October 2014 rating decision also proposed to reduce the disability ratings for left and right upper extremity peripheral neuropathy from 20 percent to noncompensable (0 percent), bilaterally.  Since October 2014, no further action has been undertaken with respect to the left and right upper extremity peripheral neuropathy ratings (i.e., the RO has not yet reduced the ratings for the service-connected left and right upper extremity peripheral neuropathy).  

In a statement received by VA in October 2014 (located in VBMS), the Veteran indicated that he wanted a personal hearing and requested that the ratings remain until he is able to have a personal hearing.  In another statement received by VA in November 2014, the Veteran requested review of the additional evidence provided in support of the claim that the peripheral neuropathy ratings should not be reduced.  The Veteran effectively disagreed with the reduction of the ratings for service-connected left and right lower extremity peripheral neuropathy despite his identification of the issues as a "proposal to reduce."  VA is obligated to construe communications from the Veteran "in a liberal manner for purposes of determining whether they raise issues on appeal."  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2009).  Indeed, in association with the November 2014 statement, the Veteran provided a letter from his private treating physician, Dr. L.V.M., indicating that the Veteran has numbness and pain in both hands and feet, and that the Veteran had mild to moderate peripheral neuropathy in the upper and lower extremities due to diabetes.

The appeals for restoration of 10 percent disability ratings for service-connected peripheral neuropathy of the right and left lower extremity, to include the questions of the propriety of reductions in the disability ratings to noncompensable (0 percent), effective September 12, 2014, need to be remanded to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for private records from Dr. L.V.M. and Dr. Rashford, where he received private treatment for hemorrhoids.  The Veteran should also be advised that he may, alternatively, submit the treatment records to VA himself.  Any documents received by VA should be associated with the record.

2. Make at least two requests to any custodian of private records in an effort to obtain records of treatment for hemorrhoids, unless it is made evident by the first request that a second request would be futile in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2014).

3. Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

4. If and only if, the additional private treatment records, if any, suggest an increase in severity of the service-connected hemorrhoids and are not adequate to rate the hemorrhoids, schedule the Veteran for an appropriate VA examination to assist in determining the current severity of the service-connected hemorrhoids.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.

5. After completion of the above and any additional development deemed necessary, to include a VA examination regarding the severity of the service-connected hemorrhoids, the claim for an increased rating for hemorrhoids should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

6. Provide the Veteran with a Statement of the Case as to the issues of restoration of 10 percent disability ratings for service-connected peripheral neuropathy of the right and left lower extremity, to include the questions of the propriety of reductions in the disability ratings to noncompensable (0 percent), effective September 12, 2014.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect appeals of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




